DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7, 10-12 & 18 are amended. Claim 6 is cancelled. Claims 1-5 & 7-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 25 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “about” is broadly interpreted as encompassing ±10% of the corresponding numerical value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13, 16-18 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2010/0239899 A1) in view of Clerici (US 4,902,591 A).
Regarding claims 10-13, 16-18 & 21-23, Brown teaches a lead-acid battery electrolyte composition comprising a chemical component having H9O4+ oxonium cations and a diluted mixture of a polar solvent consisting of water, and sulfuric acid, wherein the sulfuric acid dissociates into H+ cations and SO42-- anions and wherein the electrolyte has a specific gravity of 1.28 ([0004], [0013] & [0021]). Accordingly Brown’s electrolyte composition is composed of a stoichiometrically balanced chemical composition of hydrogen (1+), triaqua-µ3-oxotri sulfate. Brown is silent as to the electrolyte composition comprising between 1 and 300 ionic salts selected from the group consisting of alkali metal salts and alkali earth metal salts and mixture thereof.												Clerici teaches a lead-acid battery electrolyte composition comprising between 50 to 1500 ppm of a sodium salt, a potassium salt or a magnesium salt with an exemplary embodiment using 10-300 ppm (Col.1, L.65 to Col.2, L.6 & Col. 2, L.39-41; Example 2).				It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include a sodium salt in an amount of 10 ppm to 300 ppm in the battery electrolyte composition of Brown in order to inhibit the discharge of hydrogen and promote the reduction of oxygen at the negative electrode as taught by Brown (Col.2, L.7-12).	

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Brown and Clerici does not fairly teach or suggest a battery electrolyte composition, in particular, comprising the chemical compound of formula I being present in amounts between 20% and 40% by volume (claim 1) and between 30% and 46% by volume (claim 7).
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Brown and Clerici does not fairly teach or suggest the chemical compound of formula II being present in amounts between 0.001% and 50% by volume (claim 14) and between 30% and 36% by volume (claim 15).
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Brown and Clerici does not fairly teach or suggest the chemical compound of formula III being present in amounts between 10% and 50% by volume (claim 19) and between 30% and 36% by volume (claim 20).
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Brown and Clerici does not fairly teach or suggest the chemical compound of formula III being present in an amount sufficient to provide an effective pKa of between 0 and 5.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727